                Case 3:18-cv-01839-KAD Document 1-1 Filed 11/08/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.17.232.118

ISP: Comcast Cable
Physical Location: Danbury, CT



Hit Date UTC           File Hash                                Title
10/06/2018 00:53:52    270330701EEC1161D7229136BB938DA1D8ABDF55 18 Year Old Models First Time Threesome

10/06/2018 00:49:44    8BE143F0CDB4401E6D78AE5E284D02956B0664A2          Hot Russian Fucking

09/27/2018 11:30:07    3B0B7D52F262D73099E503186A4FA9B5C5041C5C          Sexy Movies Cum Inside

09/26/2018 15:15:03    023751CF2BC91010B60E336A68AD227F0562D6C6          Surprise Sex For Three

09/15/2018 22:28:03    484FA88462A4177609A2F12E412BA1436F7316F3          Teach Me About Sex

08/31/2018 00:30:44    7E257EBFF8E251B8C7D5B64CE6A7218C3EEF66D8          Sex And Fashion A Threeway Project

08/31/2018 00:28:00    CACBB7AA9BE2323342BFE8CFC5F95F754A649E39          My First Video Is A Threesome

08/26/2018 15:14:18    CB77E43971A3AD7F4E82151E70B8A2AB98B9660B          Hot Office Sex

08/19/2018 11:40:14    E0F5AE588A3EB396863483FB8FD6AF8B15C29723          Cum In For An Orgy


Total Statutory Claims Against Defendant: 9




                                                  EXHIBIT A
CT134
